 IIn the Matter Of INDIANA DESK COMPANY-andUNITED FURNITUREWORKERS orAMERICA, LOCAL No. 331, AFFILIATEDWITH THEC. I. O.Cases Nos. 14-C-793 and 141-B-623 (RR-4429) respectively.DecidedApril 29; 1944,DECISIONANDORDER-Upon complaint issued pursuant to charges duly filed by UnitedFurnitureWorkers of America, Local No. 331, - affiliated with theC. 1. 0., herein called the Union, against Indiana Desk Company, here-in called the respondent, in Case No. 14-C-793, and upon objections toan election filed by the Union in Case No. 14-R`623 (R-4429) of theabove-entitled proceeding, a hearing was held before a duly designated.Trial Examiner at Jasper, Indiana, from September 23 to 29,'1943,in which the Board and the respondent participated by counsel, and theUnion by a representative.)On November 3,1943, the Trial Examinerissued his Intermediate ' Report, a copy of which is annexed hereto,finding that the respondent had engaged in and was engaging in un-fair labor 'practices affecting commerce and recommending that. itcease and desist therefrom and take certain affirmative action.There-after,.the respondent and'counsel for the Board filed exceptions to theIntermediate Report and supporting briefs.The Union has filed noexceptions or brief.The Board has considered the rulings made by theTrial Examiner at the hearing and finds that no prejudicialerror was,committed.The Trial Examiner's rulingsare herebyaffirmed.Pursuant to notice and at the request of the respondent,a hearingfor the purpose of oral argument was held before the Board on March28, 1944, at Washington, D. C.The respondent appearedand par-ticipated in the argument; the Union did not appear.The Board has considered the Intermediate Report, the exceptionsand briefs filed by the respondent and by counsel for theBoard, andthe entire record in the case, and hereby adopts the findings and recom-mendations of the Trial Examiner', exceptinsofar asthey are incon-sistent with our findings, conclusions, and order hereinafter set forth.1For theprocedural steps antedating the hearing,see the Intermediate Report; attachedhereto, particularly, footnote 2 thereof.56 N. L R B., No. 18.-'76 INDIANA 'DESK' COMPANY77On October 9, 1942, approximately 51 of the respondent's employeesceased work at its plant and went out on strike becauseof a wagedispute.That evening the strikers attended a meeting of the Unionand those strikers who were not alreadyunionmembers then joined.At the meeting, the Union formally called a strike and decided to picketthe respondent's plant and to request of the respondent wage increasesfor the employees and recognition of the Union as exclusivebargain-ing representative.As a result of the establishment of a picket lineby the Union, approximately 85 non-strikers did not enter the plant;normaloperations at the plant ceased on October 10, 1942, and were notresumed until after the strike was abandoned about November 1, 1942.At the-outset of the strike, the respondent handed each striker, exceptGeorge Gardner, an individual separation report, stating that he had"voluntarily" left the respondent's employ "without good cause," andthe respondent paid each striker his accrued wages.During the first week of the strike, the Union sought-to discuss mat-ters pertaining to the strike with M. O. Sonderman, the respondent'sgeneralmanager, but he would not meet with the Union. There-after, on or about October 17, 1942, a union committee called uponH. L. Wagner, one of the respondent's directors, to discuss the strike.In his Intermediate Report, the Trial, Examiner has found that at themeeting the strikers, through the committee, unconditionally offeredto abandon the strike and to return to work, and that the respondentdiscriminatorily rejected, such offer.We do not agree with the finding.The testimony of strikers who appeared-as Board witnesses concerningthe discussion with Wagner is vague and, in part, contradictory. Basedupon such testimony and the further testimony of Wagner, who alsotestified as a witness for the Board, as to what was said, we 'are con-vinced and find that the strikers did not then offer to return to workwithout compliance by the respondent with the strikers' wage demandsand that Wagner referred the strikers' offer to return to work toresponsible officers of the respondent 2We accordingly find, contraryto the Trial Examiner, that the strikers were not discriminatedagainst on or about October 17.Thereafter, despite efforts of -State and Federal labor conciliatingagencies, the strike, accompanied by picketing, continued until aboutOctober 30, 1942.3On that day the,non-strikers passed through thepicket line; the respondent reopened its plant and began to returns In view of these findings,we need not determinewhether Wagner had authorily-tobind the respondent in labor relations matters.' In the interim the Unionsignified its willingnessto accepta proposalof the IndianaCommissioner of Labor'that "all employees be returnedto their jobs withoutdiscrimination,and that thematters in dispute besettled by the duly constitutedgovernmental agencies "The Uniontransmitted its acceptance of the proposaltoDirectorWagner, whonotifiedSondermanof theUnion's offer.The recorddoes not disclose, 'however, whenthe respondentlearned ofthe Union's offer: 78DECISIONS OF NATIONAL LABOR RELATIONS BOARD -non-strikers to work without change in their status.By letter to therespondent dated November 2,1942, the strikers offered unconditionallyto return to work.4Although no new employee had then been hired toreplace any of the strikers, the respondent failed to honor the groupapplication for reinstatement; instead, as a condition of employment,the respondent required the strikers, except George Gardner,-' to fileindividual written applications as new employees, thus waiving anyseniority rights which they may have acquired prior to the strike.All such strikers, except 9, filed such applications.Thereafter, therespondent offered work to 34 strikers; of these, 30 returned to work,and 4 refused reemployment.' Seventeen strikers have not receivedoffers of reemployment; of these, 4 entered the armed forces of theUnited States during the strike.' Since the termination of the strike,the respondent has hired new employees to fill jobs formerly occupiedby the strikers who have not returned to work for the respondent.We are convinced by the record and we find, as did the Trial Exam-iner, that after the termination of the strike the respondentengagedin unfair labor practices, within the meaning of Section 8 (1) and (3)of the Act. It is clear, as the Trial Examiner found, that the strikersceased work as a result of a current labor dispute, within the meaningof Section 2 (9) of the Act, and that, contrary to the respondent'scontention, they retained their status as employees of the respondent,within the meaning of Section 2 (3) of the Act. Therefore, when thestriking employees abandoned their economic, demands and made anunconditional application for reinstatement on or about November 2,1942, the respondent was under a duty not to discriminate against thembecause of their concerted activity.'The respondent was not free torefuse to-reinstate the strikers, where, as here, none of their places hadbeen filled, merely because they had engaged in a strike .9Further-more, the respondent was not free to attach any discriminatory condi-4 The recorddoes not show the actual date of receipt of the letter, but in accordance withthe ordinarycustom of delivery of local mail, presumably the respondent received theletter on November 3, 1942.5George Gardnerwas the only striker who had not been given a separation notice. Therecord does not disclose why he was thus treated differently from the other strikers.9 These 4 are George Gardner,Urban Buchlein, Amos Mahne,and Paul Schnarr.Gardnerand Buchlein were offered reinstatement on October 31, and on or about November 2. 1942,respectively;for personal reasons they elected not to return to work.The respondent hasnot unlawfully discriminated against Gardner and Buchlein.We shall therefore not re-quire the respondentto reinstate them or to pay them any back pay.We shall also notrequire the respondent to reinstate Mahne or Schnarr.However, since the respondentdelayed making its, offer of work tothemuntil November 9, 1942, we shall order the re-spondent to make them whole for any loss of pay suffered by them from November 3 toNovember 9, 1942.The30 strikers who returned to work together with Mahne and Schnarrare listed in AppendixA attachedhereto.7 The 4strikers who entered the armed forces are listed in Appendix B attached hereto ;the remaining 13 strikers who have not been recalled to work are listed in Appendix Cattached hereto.N. L. R. B.v.Mackay Radio and TelegraphCo., 304 U. S. 333.See, for example,Wilson & Co.V.N. L.R. B.,124 F.(2d) 845(C. C. A. 7). INDIANA DESK COMPANY79tion to their reinstatement.10Nevertheless, the respondent immedi-ately permitted non'-strikers to return to work as old employees; on'the other, hand; it denied all strikers, except Gardner, their status asemployees, required them to apply for employment as new employ-ees, and discriminated against them in reconstituting its personnelafter the strike.The respondent's discriminatory treatment of itsstriking employees was'clearly designed to, and did, penalize them fortheir .concerted activity and resulted in the postponement, of reinstate-ment of the strikers listed in Appendix A and in the denial of employ=meat to the strikers listed in Appendix C. Indeed, the respondentadmitted that it refused to reinstate four of the strikers named in Ap-pendix C because of their failure to file individual applications as'n'ewemployees 11However, it is clear that these,four employees wereincluded in the , above-mentioned group reinstatement application,which the respondent was not 'free- to' ignore 12A fortiori,the re-spondent was not relieved of its obligation to reinstate the strikerswithout discrimination because of their failure to comply with its ille-gal and discriminatory conditions of employment .113The respondent urges other matters in justification for its refusalto reinstate seven of the nine strikers listed in Appendix C.14Therespondent intimates that strikers Robert Ackerman and Robert Wise-man disqualified themselves for reinstatement because of allegedviolence on the picket line.While Ackerman and Wiseman engagedin jostling on the picket line, as did agents of the respondent, theirconduct involved no serious acts of violence, and no arrests were madeby the local police authorities.Such disorder, although not condonedby us, can normally be expected, in any extensive strike, and is nowarrant for a denial of reinstatement."The respondent contendsthat strikers Theodore Mercker, Emil Renner, and Mathias Schenetzkiwere not reemployed because they had not been 'satisfactory em-ployees prior to the strike.. The record fails to support this conten-tion.,Indeed, the respondent admits that at least two of theseemployees, Renner and Schenetzki, had been in its employ for many'years prior to_ the strike, and at no time prior to the strike had anyof the three been disciplined for their alleged deficiencies.The re-10 SeeN. L. R. B. V. American MfgCo., 106 F. (2d) 61(C. C A. 2). -These areClifford Gardner, Earl Heichelbeck, WalterMerkley, and Othmar SchneiderSeeRapid Roller Co. v N.L. R. B.,126 F.(2d) 452(C. C. A. 7),cert. denied, 317U.,S. 650;N. L. RB. v. Sunshine MiningCo.,110 F.(2d) 780 (C. C. A. 9), cert denied,312 U S 678;N. L. R. B. v.GoodCoal Co.,110 F. (2d) 501,(C. C. A. 6),cert denied,310 U. S 630. 'isSeeN L. R. B.v.AmericanMfg.Co., 106F. (2d) 61(C. C. A. 2),enf'g as mod, 5N. L. R B. 443, aff'd as mod , 309 U S 629 ; andN.L. R B v. PolishNational Alliance,136 F. (2d) 175 (C C. A 7), enf'g as mod,42 N. L. R. B 1375.14The respondent offered no specific testimony concerning its failure to reinstate theremaining two strikers listed in Appendix C, Elwood Padgett and Simon Schneider.11SeeN. L. R. B. v Republic Steel Corp.,107 F. (2d) '473, 479, enf'd as mod, 311 U. S.; 7. 80DECISIONSOF NATIONAL LABOR RELATIONS BOARDspondent further contends that strikers Sylvester Lampert and RalphSchuck were not reemployed because they were replaced by more effi-cient employees.So far as appears, prior to the strike Lampert' andSchuck were not considered inefficient, and the respondent offeredno proof that the replacement employees were in fact more efficientthan these strikers.Lampert and Schuck were not replaced untilsome- time after the respondent had discriminatorily rejected thestrikers' group application for reinstatement.Moreover, Lampertwas actually replaced by a temporary employee and the respondentparticularly resented Schuck's participation in the strike because hewas a "maintenance man."We find that, by conditioning reinstatement of the strikers uponfiling individual employment applications as new employees, thustreating them as discharged employlees, by rejecting the strikers',unconditional group application for reinstatement of November 2,1942, by differentiating between non-strikers and 'strikers in recon-stituting its personnel after the strike, by postponing the reinstatementof the strikers listed in Appendix A, and by refusing to reemploy thestrikers listed in Appendix C, the respondent discriminated againstsuch employees in'regard to their hire'and tenure of employment andconditions and terms of their employment, to discourage concertedactivity and membership in the Union, within the meaning of Section8 (3) of the Act, thereby interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.The Trial Examiner has found, and we agree, that by the anti-unionstatements of Superintendent Krodel and Foremen Alois Pfeffer andRevard Pfeffer, set forth in the Intermediate Report, the respondentinterfered with, restrained, and coerced its employees, within the,meaning of Section-8 (1) of the Act.The Trial Examiner has further found, as alleged in the complaintand in the objections to the election involved herein, that, by the pre-election remarks of Vice-President Seng, of employee Ted Fehribach,and of General Manager Sonderrnan, the respondent illegally interferedwith its employees in their selection of a bargaining representative atthe Board election held on November 21, 1942. In his IntermediateReport, the Trial Examiner has concluded that the respondent is re-sponsible 'for Fehribach's anti-union electioneering on the ground thatthe appointment of Fehribach.by the respondent to act as its observerat the election made him a representative of management with respectto'the election.Fehribach was an eligible voter in the election and, assuch, was entitled to campaign for or against the Union, or remainneutral; his appointment by the respondent as observer was in accord-ance with a Board agent's instruction that election observers be selectedfrom eligible voters.The allegedly unlawful remarks of Fehribach INDIANA DESK COMPANY81were made at the plant before the election and not while acting as anelection observer.We do not therefore agree with the Trial Examin-er's conclusion that the respondent ,is responsible for Fehribach's anti-union electioneering, and we find to the contrary.Nor do we agreewith the Trial Examiner's conclusion that General Manager Sonder-man's speech, urging all employees to participate in the Board elec-tion, illegally influenced the employees in voting against the Union.Sonderman's remarks were temperate.We find that they did not re-flect a lack of neutrality so as to come within the proscription of theAct.However, we agree with the Trial Examiner that Vice-PresidentSeng unlawfully sought to influence employee Wagner's vote in theelection.In urging Wagner to vote, Seng manifested hostility towardthe Union and indicated that the respondent was willing to give wageincreases to its employees and that the Union was not needed for thatpurpose.By Seng's statement, the respondent, interfered with,coerced, and restrained its employees in the exercise of the rights guar-anteed in Section 7 of the Act.However, under all the circumstances,we find it unnecessary to decide whether, as urged by the Union, therespondent's. pre-election conduct constituted sufficient interferencewith the election to warrant setting aside its results,16 since, in anyevent, we are of the' opinion that, because of the lapse of time sinceOctober 13, 1942,.the date of the filing of the representation petition,the petition should be dismissed without prejudice.Our order shallso provide.,THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to' cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of theAct.We have found that on November 3, 1942, the respondent receivedthe strikers' unconditional application for reinstatement and thatthereafter the respondent discriminated with respect to the hire andtenure of employment of the strikers listed in Appendices A and C, andother terms and conditions of their employment.Since the reinstate-ment of the employees listed in Appendix A was discriminatorilypostponed until the dates appearing opposite their respective namesin said Appendix, we shall order the respondent to make whole saidemployees for any loss of pay they may have suffered by reason of therespondent's discrimination against them, by payment to each of themof a sum of money equal to the amount he would normally have earnedas wages from November 3, 1942, the date he was discriminatorily re-1° Of the 121, votes cast in the election, 63 were against the Union, 45 were for the Union,and 13 were challenged.i58778445-vol56 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD-fused 'reinstatement, to' the date listed beside his name in AppendixA, less his net earnings during said period.'7Since such employeeswere recalled as new employees, we shall also order the respondent torestore to them the seniority status they would have had but for thediscrimination against them.Since the employees listed in AppendixC have not been returned to work, we shall order the respondent to offereach of them immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority orother rights and privileges.We shall further order the respondentto make whole said employees for any loss of pay they may have suf-fered by reason of the respondent's discrimination against them, bypayment to each of them of a sum of money equal to the amount hewould normally have earned as wages from November 3, 1942, to thedate of the respondent's offer of reinstatement, less his net earningsduring said period.Since the four strikers listed in Appendix B attached hereto enteredthe armed forces during the strike, we have not found that they wereactually discriminated against after the strike.However, the fourstrikers were employees of the respondent, within the meaning of theAct, at the time they entered the armed forces and were in effect a partof the group of strikers who were 'discriminated against,by the re-'spondent after the strike ; had these four persons then been availablefor reinstatement they, like the other strikers, also would have beendiscriminated against. Indeed, the respondent has consistently takenthe position in this proceeding that the four strikers, as well as allother strikers except Gardner, lost their employee status as a result oftheir concerted activity and that they would have to apply, for work asnew employees.Under these circumstances, the respondent's unfairlabor practices cannot be remedied without assuring these four em-ployees that they will not be discriminated against by the respondentupon their discharge from the armed forces. For this reason and inorder to effectuate the policies of the Act, we shall therefore order therespondent to place the names of said four employees upon a preferen-tial list of its employees who have entered the armed forces, following,the system of seniority or other non-discriminatory practice hereto-fore applied in the conduct of the respondent's business, and, uponapplication of each of said employees within forty (40) days after hisdischarge from the armed forces, to offer each of them reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges, as such employmentbecomes available, in accordance with said seniority or other non-discriminatory practice and before other persons are hired for suchwork.-17Our definition of net earnings appears in footnote 38 of the Intermediate Report, an-nexed hereto. INDIANA,DESK COMPANY83Since we have-found that George Gardner and Urban Buchlein werenot discriminated against, we shall, dismiss the complaint as to them.Upon the basis of the above findings of fact, and upon the' entirerecord in the.case, the Board makes the following :CoNcLusIONS OF LAW1.United Furniture `Yorkers of America, Local No. 331, affiliatedwith the C. I. 0., is a labor organization, within the meaning of See-tion 2(5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in, and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of the employees whose names are listed in Appendices A and Cattached hereto, and other terms and conditions of their employment,thereby discouraging membership, in United Furniture Workers ofAmerica, Local No. 331, affiliated with ,the C. I. O., the respondent hasengaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (3) of the Act.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices with.respect to George Gardner and Urban Buchlein as alleged in thecomplaint.ORDERUpon the basis of the entire record in the case, and pursuant toSection 10 (c), of the National Labor Relations Act, the National LaborRelations Board hereby orders that the respondent, Indiana Desk Com-pany, Jasper, Indiana, and its officers, agents, successors, and assigns,shall : ,1.Cease and desist from :(a)Discouraging membership in United Furniture Workers ofAmerica, Local No. 331, affiliated with the C. I. 0., or in any otherlabor organization of its employees, by discriminating in regard tothe hire and tenure of employment' of any of its employees, or anyterm or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization; to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARD.2.Take the following affirmative action which the Boardfinds willeffectuate the'policies of the Act:(a)Restoreto the employees listed in Appendix A attached hereto,the seniority and other rights and privileges they wouldnormallyhave had if it were not for the respondent's discriminationagainstthem ;(b)Offer the employees listed in Appendix C attached hereto, im-mediate and full reinstatement to their former or substantially equiva-lent positions, without- prejudice to their seniority and other rightsand privileges;(c)Place the employees listed in Appendix B attached hereto, upona preferential list of its employees who have entered the armed forcesof the United States and, upon their application within forty (40)days after their discharge from the armed forces, offer them reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, in themanner hereinabove set forth;(d)Make whole the employees listed in Appendices A and C forany loss of pay they may have suffered because of the respondent'sdiscrimination against them, by payment to each of them of a sum ofmoney equal to the amount he normally would have earned as wagesfrom November 3, 1942, to the date of reinstatement or offer of rein-statement, as the case may be, less his netearningsduring such period;(e)Post immediately in conspicuous places throughout its plant atJasper, Indiana, and maintain for a period of at least sixty (60) con-secutive days, notices to its employees stating: (1) that the respond-ent will notengage inthe conduct from which it is ordered to ceaseand desist in paragraphs 1 (a) and (b) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs2 (a), (b), (c), and (d) of this Order; and (3) that the respondent'semployeesare free tobecome and remain members of the United Fur-nitureWorkers of America, Local No. 331, affiliated with the C. I. O.,and that the respondent will not discriminate against any employeebecause of membership or activity in that organization;(f)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent. has taken to comply herewith.IT IS HEREBY FURTHER ORDEREDthat the complaint be, and it herebyis,dismissedinsofar asit alleges that the respondent discriminated'in regard to the hire and tenure of employment of George Gardnerand Urban Buchlein.'AND IT IS HEREBY FURTHERORDEREDthat the petition for investigationand certification of representatives filed by United Furniture Work-ers of America, Local No. 331, affiliated with the C. I. 0., in Case No.14-R-623 (R-4429) be, and it hereby is, dismissed without prejudice. INDIANA DESK COMPANY85CHAIRMANMILLIStook no part in the consideration of the aboveDecision and Order.APPENDIX APhilip Bauernfiend, November 9,1942Linus Beck, November 9,-19421Wilford Beck, November 9, 1942AloisBlessinger,November 9,19421SilasBlessinger,November 9,19421Anthony Braunecker, November9, 1942MichaelBuechler,November 9,1942Albert Kordes, November 9, 1942LeslieFryberger,November 9,1942Robert Garrison, November 20,1942SylvesterGiesler,November 12,1912-Oscar Hedinger, November 9, 1942Francis Herbig, November 9, 1942Oscar Hoffman, November 9, 1942George Hopf, November 9, 1942Othmar Klein, November 9, 1942Raymond Kreilin, November 9,1942Otto Lindauer, November 9, 1942Herbert Mahne, November 9, 1942Roy Main, November 9, 1942Bernard Marks, November 9, 1942Robert Quackenbusch, November13, 1942Albert Schlachter, November 9;1942Robert Schlachter, November 9,1942Morris Schnarr, November 16, 1942EarlSendelweck,November 9,1942Henry Sendelweck, November 9,19421Carl Steffe, November 9, 1942Henry Wagner, November 9, 1942Howard Hills, November 9, 1942 1Amos Mahne, November 9, 1942 2Paul Schnarr, November 9, 1942 2APPENDIX BHerbert Adams, Jr., Enlisted or inducted during the strike.Victor Blessinger, Enlisted or inducted during the strike.Othmar Jahn, Enlisted or inducted during the strike.Alton Harker; Enlisted or inducted during the strike.APPENDIX C-Robert AckermanWalter MerkleySimon SchneiderClifford Gardner"Elwood PadgettRalph Schuck_Earl HeichelbeckEmil RennerRobert WisemanSylvester LampertMathias SchenetzkiTheodore MerckerOthmar Schneider-iTold to report on November 9,' but for personal reasons did not report until later.2Date sent for, but failed to report. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTM'r. Ryburn L. Hackles,for the Board.Mr. Isid'or Kahn,of Evansville, Ind., for the respondent.'Mr. Fred Full ord,of Jasper, Ind., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on August 31, 1943, by the United FurnitureWorkers of America, Local No. 331, affiliated with the C. I. 0., herein called theUnion, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Fourteenth Region (St. Louis, Missouri)' issued itscomplaint dated September 7, 1943, alleging that the respondent had engagedin and was engaging in unfair labor practices, within the meaning of Section 8(1) and (3)-and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint, the amended charge,and a consolidated notice of hearing thereon were duly served upon the respond-ent and the Union!With respect to the unfair labor practices, the complaint alleged in substance:(1) that the respondent on or about October 9, 1942, discharged 51 named em-ployees and has since refused to reinstate 21 of them and refused to reinstate theother 30 until various dates in November 1042',3 because they engaged in con-certed activities and went on strike on October1942', and by the discharges andrefusal' to reinstate the strikers as above set forth, the respondent prolongedthe strike to October 31, 1942; (2) from on or about October 9, 1942, the re-spondent (a) urged, warned and threatened its, employees' against their joining,remaining members of, or assisting,the Union or any other labor organization;(b) interfered with the November 21, 1942, election by urging, warning and1 The original charge was filed on November 5, 1942, in the Eleventh Region (Indianapolis,Indiana) but on April 14, 1943, the Board ordered the case transferred to the FourteenthRegion2On October 13, 1942, the Union filed with the Regional Director for the EleventhRegion a petition alleging that a question affecting commerce had arisen concerning therepresentation of the employees of the respondent, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act. (SeeMatter of IndianaDesk, CompanyandUnited Furniture Workers of America, Local No. 331,' affiliated with,the C. I.0., 45 N. L R B 547.) Following a hearing on the petition, the Board directedan election, which was held on November 21, 1942. Ong November 23, the Regional Direc-tor issued an Election Report showing that a majority of the employees in the unit hadvoted against the UnionOn November 24, the Union filed Objections and Protest to theElection, alleging:1.That company officials visited homes of employees for the purpose of influencingthem in this election.Rewards were promised the employees if they voted"i ight —2.A speech made to the employees by the plant manager between 11 : 30 a in and12 00 noon before releasing them to vote-3.Foremen herding employees into certain cars of known antiunion employees forthe ride to the polls, against the will of these union members4.Foremen "loafing" in and around entrance to place where election was being heldfor the purpose of influencing and intimidating employees going to voteIn his Report on Objection to the Election Report, the Regional Director found that theobjections raised substantial and material issues with respect to the conduct of the'election,and recommended that a hearing be directed by the, Board. Thereafter, on December 30,1942, the Board, after having considered the matter, ordered a hearing on the Objectionsto the Election Report.On September 2, 1943, it further ordered that the representationand unfair labor practice proceedings be consolidated.3The complaint named 52 discharged employees ; 23 not reinstated and 29 reinstated inNovember 1942The above figures are the totals in the complaint as amended at thehearing, as will appear hereafter. INDIANA DESK COMPANY87'inducing its employees to vote against the Union ;'and (3), by the foregoing actsthe respondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.The respondent filed its answer dated September 10, 1943, wherein it deniedall allegations of unfair labor practicesPursuant to notice, a hearing was held at Jasper—Indiana from September'23to September 29, 1943, before J. J. Fitzpatrick, the undersigned Trial Examinerduly designated by the Chief Trial Examinerthe Board, and the respondentwere represented by counsel, the Union by its International Representative.Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-'duce evidence bearing upon the issues was afforded all parties.At the openingof the hearing on September 23, the Union filed with Board's counsel as agentfor the Regional Director an amendment to the amended charge 4 - The respondentwaived all objections to such procedure and stipulated that the amendment beconsidered as filed with the Regional Director of the Fourteenth Region as ofSeptember 23, 1943.The parties further stipulated that the complaint beamended to specify which officers and agents of the respondent engaged in theacts of interference alleged therein.During the course of the hearing, Board'scounsel moved without objection to strike the names of Howard Nash and Hil-bert Ruckriegel from the list of dischargees named in the complaint, and to addthereto, the name of Howard Huls, followed by the date of his reinstatement.Themotion was granted.At the conclusion of the Board's main case, the respondentmoved separately to dismiss the allegations of the complaint alleging violationsof Sections 8 (1) and (3) of the Act on the ground that there was insufficientevidence to sustain any or all of these allegations.The motions were denied.At the conclusion of the hearing, the respondent again renewed its motions todismiss the complaint.Rulings were reserved.The motions are hereby denied.Counsel for the Board then moved to conform the pleadings to the proof informal matters.There was no objection and the motion was granted. Counselfor the Board and the respondent presented oral arguments, and the parties were,given time to file briefs with' the Trial Examiner after the close of the hearing.Board's counsel has filed a brief.'Upon the record thus made and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FAprITHE BUSINESS OF RESPONDENTIndiana Desk Company is an Indiana Corporation, with its principal office andplace of business in Jasper, Indiana. It is engaged in the manufacture of officedesks and tables, school decks and telephone stands. It purchases annually mate-' rial valued at about $450,000, approximately 75 percent of such purchases comingfrom points outside the State of Indiana. Its annual sales are approximately$1,000,000, about 75 percent of which are shipped to points outside the State ofIndiana.`II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local No. 331, affiliated with the C. I. 0.,isa labor organization admitting to membership employees of the respondent.4The amendment alleged that the respondent beginning in October 1942 urged andthreatened its employees against joining of assisting the Union and also interfered with'the conduct of the November 1942 election6These findings are based upon a stipulation entered into during the course of thehearing. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICES-A Discrimination; interference, restraint andcoercion1.The strikePrior to October 1942, there was no history of collective activity among therespondent's approximately 135 production and maintenance employees,althougha few employees had joined the Union and, there had been some unsuccessfulindividual efforts to secure wage increases.On the morning of October 9, 1942,Howard Nash, a new employee who had been working for a few days in thefinishing room on the fourth floor was transferred to the lower machine or millroom, on the first floor e A rumor spread among the employees in the lowermachine room that Nash had received a raise in pay. On inquiry, Nash statedthat he had received a raise.7On hearing this report about Nash's increase inpay, these employees went to the office of the respondent which was located on-the second floor near the upper machine roomAfter they had waited about 15minutes in the ante-room of the office, Superintendent Robert Krodel came outand asked the group what it wanted.He was told they ,wanted an increaseinwages.Krodel told the group, he could do nothing about, the matter untilGeneral Manager M. O.-Sonderman arrived at the plant.He suggested that thegroup either,return, to work or wait where they were until Sonderman's arrival.They chose to remain ' and, after waiting 'about 15 or 20 minutes more, Krodelaccompanied by Sonderman came out and told the group that the general managerhad no authority to raise wages until he spoke to the Board of Directors; thatthey should return to their work at once 'or check out.The group consisting of23 employees then left the plant.'This was about 9 o'clock in the morning.About10 o'clock 13 of the 15 employees in the upper machine room, who had observedthe employees go to the office and laterleavethe plant, also walked out and joinedthe first group who had remained near the plant.The other employees of theplant continued to work until noon.After the noon lunch hour was over 15 ofthe 40 odd employees in the finishing room failed to report for work and joinedthe outside groupsThat afternoon or evening most of the 51 dissident employees,with'the exception of Robert Ackerman, Robert Wiseman and Otto Lindauer whowere already members, joined the Union.At a union meeting that night, attendedby the strikers,an immediate strike against the respondent was voted and it wasdecided to picket the respondent's plant beginning the next morning.The nextmorning pickets guarded each entrance to the plant and continued to do so duringthe strike.Until the latter part of the strike the pickets succeeded in keepingthe approximately 85 non-striking employees from entering the plant, but theypermitted access to the plant to officials, foremen and clerical employees.As aresult, normal operations of the plant ceased.However, as Saturday, October 10and October 17 were regular pay days the employees were permitted to go throughthe picket line one at a time to get their pay checks. The striking employeeswho had left their work the morning of October 9 received two pay checks onr8There were two machine rooms, one on the first floor,known as the lower machine room ;and one on the second floor, known as the upper machine room'According to the respondent's records,and the testimony of General Manager Sonder-man, Nash was ti ansferred to the lower machine room from the finishing department, withthe understanding that he would receive 'a raise if he made good as a polisherNash leftthe respondent's employ shortly thereafter and never received the promised raise8This finding is based upon the testimony of Simon Schneider and Edward Padgett, twoemployees of the lower machine room who accompanied the group to the officeKrodel,although available,did not testify.Sonderman,who testified in other respects, did notdeny the testimony of either Schneider or Padgett. INDIANA DESK COMPANY89October 10,° one for the week ending October 8 and the other for their work themorning of October 9.Each also received a separation report stating that theemployee named had, on October 9, "voluntarily" left the respondent's employ"without good cause," and in addition the following notice :To the employees:In accordance with President Roosevelt's Executive Order #9250issued October 3, 1942, all wages are frozen as of September 15, 1942.Therefore, it is illegal to increase wages at this time without permissionof the National War Labor Board.The high percentage of unfilled war orders which this Company holdsmakes it the patriotic duty of every Red-Blooded employee to return tohis job.We will strive to do our utmost to protect our employees return-ing to work against all unpatriotic and unlawful molestation.Yours for victoryINDIANA DESKCOMPANY,Jasper, Indiana.Those strikers who had not returned to work the afternoon of October 9, receivedonly their regular pay checks for the period ending October 810 together with awritten notice to report for work October 12 or the respondent would "conclude"that they had left its employ "voluntarily without good cause and therefofe areno longer an employee of [the] Company " Upon their failure to report forwork as instructed on Monday, October 12, all these strikers, except GeorgeGardner, were sent similar separation reports to the effect that they had leftthe respondent's employ "voluntarily without good cause" on October 9.11At the union meeting on October 9 demands upon the respondent were adoptedincluding a request for an immediate increase of 15 cents, per hour for dayworkers and 10 percent increase on piece work rates, and officers and a shopcommittee were elected.The next morning, October 10, about 10 a. in., afterthe picket line had been established, Fred Fulford, international representative-of the Union, telephoned General Manager Al 0 Sonderman in an effort toarrange a meeting between Sonderman and "Local 331, as represented by a groupof your [the respondent's] employees."Sondeiman refused the request sayingthat the respondent'did not "recognize Local 331 or any other union as a bargain-ing agent" for the employeesThe Union prepared a pamphlet which set forththe "proposals offered by the employees as a means of settling the situation."These proposals included the demand for 15 cents per hour increase for dayworkers, the 10 percent increase on piece work rates, and also asked a guaranteeof 50 cents an hour minimum pay for all employees, the return of all employeesto their jobs without discrimination, recognition of the Union as the sole collectivebargaining agency'for the employees, and an agreement that the respondentwould begin negotiations for a contract governing hours, wages, and working9The respondent's pay week ended on Thursday.Therefore on Saturday,October 10,the employees would be paid up to and including Thursday, October 8.3°These strikers and the non-strikers received their pay for the half day's work, forthe pay week starting October 9, in due course on Saturday, October 17.11Gardner did not go out with the others in the machine department the morning ofOctober 9.At noon he went home for his meal and did not return that afternoon becausehe "didn't feel like going back and working on something those other fellows stoppedHe later joined the picket line and was active in the strikeHe received his regular payto and including October 8 on Saturday,, October 10, and his pay for the half day October9 the following week in due course.He was never given a separation report, and pre-sumably did not receive the notice to return to work on October 12 above refeired to. 90,DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions not later than November 1 and the signing of a temporary agreementembodying the above terms.'--On October 13 Fulford, on behalf of the Union, filed a petition for investigationand certification of representatives pursuant to' Section 9 (c) of the Act, whereinitwas alleged that the Union had been designated by approximately 90 of theproduction and maintenance employees of the respondent's plant.About October 17 Fulford, accompanied by the above-named shop committee,called at the implement, shop of M. L. Wagner.13 Robert Ackerman, GeorgeGardner, and Robert Wiseman; of the shop committee, and Wagner testifiedrelative to this conference.There is some disparity in the testimony of 'the-committeemen as to whether an increase in wages and the other union demandswere discussed, but all 3 agreed that Wagner, at the time, was told that the 51striking employees were willing to return to work provided they were all takenback without discrimination, and that Wagner refused to agree to take all.thestrikers back.Wagner, who was an active director and one of the larger stock-holders id testified and the undersigned finds that the only subject discussed atthe conference was whether the strikers should return to work and that herefused to discuss the subject with Fulford.He further testified that whentold by one of the committee that the strikers wanted to return to work -hereplied, "Well, you quit.Go back and see the officers about it.They are theones that do the hiring. I don't know" ; that he asked Gardner if the latter hadhis separation card," and on receiving a negative reply he told Gardner, "Whydon't you go up and tell them you want to work? If you haven't got it, thereare a lot out in front wanting to work too.Why not go and tell them to go towork?" 16Wagner reported this unconditional offer of the strikers to returntowork to General Manager Sonderman and Superintendent Krodel, but therespondent took no action relative to the strikers' offer.The respondent therebyratified the action of its director, Wagner, in refusing the strikers unconditionalreinstatement.It-is found that on or about October 17 the respondent's striking employeesoffered to abandon the strike for higher wages and return to work at their pre-vious rate of pay provided only that all the strikers were returned without dis-crimination, but that the respondent'refused to accept the offeror reinstate thestrikers:By this refusal; the respondent discrminatorily refused to reinstateall of the strikers, thereby violating Section 8 (3) of the Act.During October, efforts were made to settle the strike by representatives fromthe United States Department of Labor as well as the Department of Labor of,the State of Indiana.Although the respondent conferred with these officialsit did not meet jointly with the Union and the officials.On October 23, ThomasR Hutson, Indiana Commissioner of Labor sent a telegram to the Union and acopy thereof to the respondent urging that, because of the national emergency,i.There is no evidence that these proposals were ever presented to the respondent.11The witnesses weie unable to agree as to the exact time' of this meeting, Ackeiniantestified that it was a "week or two" after the strike began. Gardner estimated the meet-ing at about 2 weeks after the strike staited.Wiseman testified with considerablecertainty that it was the ". . . the latter part of the next week . . . The week after wewalked out "Wagner was not' asked and did not fix the time.As the strike started onFiiday,October 9, the undersigned finds that the meeting occurred about Saturday,October 1714Wagnerwas also interested in other furniture factories in Jasper, and was presidentof one of these other concerns15As previously noted,Gardner was the only striker who was not sent a sepaiation,notice by the respondent16Gardner did not accept the offer and remained with the strikers. INDIANADESKCOMPANYall employees be returned to their jobs without discrimination, and that thematters in dispute be settled by the duly constituted governmental agencies.On October 24 the Union sent to the respondent, through Wagner, a letter whichafter quoting the contents of the above telegram from Commissioner Hutson,continuedAfter receipt of this wire, the Union sent the following answer to Mr. Hutson :We' whole heartedly accept, your proposal made in telegram of October23rd.Our country needs all our efforts.Will cooperate 100 percent withGovernmental Agencies.FRED FULFORD,International Representative.We sincerely hope that in the best interests of our country, the employees,the community and your company, you will give Mr. Hutson's proposalprompt attention so that the plant may be reopened at once and allemployees returned to their jobs without discrimination.--Hoping to hear from you by return mail, we areVery truly yours,[S]FREDFULFORD.-WOODROW MEHNE.HERBERT L. MEHNE.HERBERT ADAMSCLIFFORD GARDNER.GEo. J. GARDNER.ROY MAIN.RALPH SCHUCx 1°Although the above letter was brought toSonderman'sattention by Wagner,no action thereon was taken by the respondent, nor did it respond in any wayto the Union letter.At the beginning of the strike the sheriff of Dubois County, Indiana," atent's finishing department, and his two brothers" as special deputy sheriffsfor the strike.Director Wagner signed the required bonds for all three specialdeputies.During this period Revard Pfeffer drew his regular foreman's salary,and the respondent paid the other two brothers their salariesas specialdeputies.During the strike, the technique employed by the pickets was to walk in acompact circle immediately in front of the plant 'entrances.This tactic provedeffective in keeping' the non-striking. employees out of the factory, and therewas apparently little disorder until the last few days of the strike.AboutOctober 28 some of the non-striking employees met about a block away, fromthe plant.Accompanied by Bernard Kunkel'20 they marched in twos down17With theexceptionof Fulford,the signersof thisletterweie all employees of therespondent,althoughWoodrow Mehne and. VincentFrommewere not among 'those Whowenton strikeOctober 9..18 Jasper is the county seat of Dubois County.11Roman andUiban Pfeffer.Neither wasemployed by therespondentat the commence-ment of thestrikeTheywere piofessional ball playersAt the time they were home await-ing induction into the armed forcesHowever, after the stoke terminated and the plantreopened,as will hereafterappear, both were employed in the,finishingroom for a shorttime until their induction:20At the time the strikestarted,Bernard Kunkelwas one oftwo piece rate workers inthe glue room adjoining the machine,shop on the second floor In this work he gave 'direc-tions to other employees to a certain extent,but had noauthority to hire or fire or effectivelyrecommend such action.Respondent concedesthat afterthe strike terminated and the planti 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe sidewalk to the factory.As they came to the employees' entrance thethree deputies who were between the circulating pickets and the entrance,broke through the picket line from the inside, and the non-strikers chargedthe picket line from the outside.This planned maneuver caused violent con-fusion, shouting and some hghting,21 but it temporarily broke the picket lineand the non-strikers entered the factory.Two days later, on October 30, thenon-strikers again marched down the sidewalk but on this occasion when theyarrived at the plant the shipping room door,' which aparently was not guardedby the pickets as it was not ordinarily used by the employees, was suddenlyopened from the inside and the non-strikers marched in.This second maneuvereffectively broke the strike and the plant reopened the same day. At thattime Superintendent Krodel told Union Representative Fulford, in the hearing ofStriker Robert Wiseman and others, "Good-bye, Freddie.Your job is finished.If it had not .been for, you, this never would have happened."On November 2,Fnlford notified the respondent that the pickets had been withdrawn and thestrikers were ready to return to work.Although the respondent's plant reopened on October 30, it had not begun tofunction normally until about the 9th of November.Meanwhile, all non-strikerswere returned to work as old employees, but the strikers were required to makewritten application for work the same as new employees 22On November 7, the respondent mailed the following letter to those of thestrikers who had not applied for work :We are at this time employing men to fill the'vacancies left by the recentstrike.-Most of the men who left our employ last month have filled out applica-tions for employment.If you desire reemployment please stop at our office and fill out yourapplication.Yours very truly-[S]INDIANA DESK COMPANY,General Manager.Thereafter all but nine of the strikers made written application for work at therespondent's plant.The 30 strikers listed on Appendix A attached hereto andmade a part hereof were returned to work, or offered work which they refused,on the date appearing opposite their respective names.During this period andup to November 24' the respondent hired 7,new employees and from Novemberreopened, Kunkel was made foreman of the glue room, but insists that prior to that time hewas not a supervisor. There is undisputed and credible evidence in the record that at thebeginning of the strike Kunkel attempted to go through the picket line but was stopped ;that he then told the pickets that he was a foreman and that Foreman Revard Pfeffer alsotold the pickets that Kunkel was a foreman, whereupon Kunkel was permitted to go throughthe line.Although the formal appointment of Kunkel to the position of foreman of theglue room may not have taken place until the time stated by Sonderman, it seems reasonablethat arrangements had been made for such appointment at or about the time the stllkestarted, and that Kunkel, as well as other supervisors were aware of this. In view ofKunkel's and Revard Pfeffer's statement to the pickets during the strike, the employees hadthe right to assume that Kunkel was a foreman, especially where as here appears, no effortwas made by the respondent to correct the impression- thus created It is therefore foundthat Kunkel, at the time of the strike, occupied a supervisory position in respondent's plant,and the respondent is chargeable with his activities insofar as the employees were concerned.21George Gardner, one of the pickets, testified that he was pushed out of line so violentlyby Revard Pfeffer that he fell to the ground injuring his wrist and ribs thereby incapacitatinghim for work for approximately a month22 This was true of all the strikers except George Gardner, the only striker who had notbeen given a separation notice. INDIANA DESK COMPANY9324 to January 12, 1943, it hired 10 additional new employees.During the periodof November 12, 1942, to January 27, 1943, 18 workers left the respondent'semploy.George Gardner was the only striker not required to apply for work as a newemployee.He, was offered work by Sonderman on October 31, 1942, but becauseof injuries received during the strike he was unable to accept it at that time.Later, when he was able to work, he did not report but accepted other employ-ment.He testified that he did not want his job back.Paul Schnarr and Amos Mahne were sent for on November 9 but failed toreport for work.Their names are listed on Appendix A. The `four, strikerslisted on Appendix B attached hereto, joined or were inducted into the armedforces of the United States during the strike but after October 17, and were there-fore not available for employment on November 9. The names of strikers ap-pearing on Appendix C attached have never been offered unconditional rein-statement,2.Coercive statements during the strikeThere is testimony undenied and herein credited that during the course of thestrike several of the respondent's foremen made disparaging remarks relative tothe Union and its organizer.Thus, the first day of the strike, Foreman andSpecial Deputy Revard Pfeffer, urged the strikers to return to work stating thatUnion Representative Fulford was an agitator and that he was responsible forkeeping men out who wanted to work Later on, about the end of the strike,Pfeffer, in the presence of the pickets, told Fulford, "You are nothing but anagitator.If it would not be for you we would not have no trouble here [sic]."The first day and again near the end of the strike, Alois Pfeffer, foreman ofthe machine or mill room, told the pickets the Union would make "Jasper a ghosttown."On the night of November 7, Otto Lindauer saw Foreman Alois Pfefferin the Knights of Columbus Hall. Referring to the strike, Pfeffer said toLiudauer, "You are a-hell of a fellow.You lost us $15,000.You will never geta job in this town any more" Pfeffer also told Mike Buechler, after the latter hadreturned to work, that Buechler's neighbor and fellow striker, Simon Schneider,should go on'a farm as he could not get a job in Jasper." Near the end of thestrike,Ellwood Padgett, while on the picket line heard Fulford and Superin-tendent Krodel talking about taking the strikers back to work.According toPadgett, Krodel told Fulford that he could not take them back because they hadquit their jpbs and "this trouble would not have happened if he [Fulford] wasnot there as an agitator "Krodel, although available as a witness, was notcalled and did not deny this testimony. The respondent concedes that all itsforemen, including Revard and Alois Pfeffer, are,supervisors and have author-ity to discharge employees and to recommend hirings and promotions. It isfound that the respondent is responsible for the above statements of Superin-tendent Krodel and Foremen Revard and Alois Pfeffer.3.The electionAs heretofore set forth the Board issued an order and Direction of Electionamong the respondent's employees 24The election was held at the County CourtHouse in Jasper, on Saturday, November 21, 1942, between the hours of 12 a. in.and 4 p. in.At noon on November 20, Frank J. Seng, the respondent's vice-presi-21Lindauer knew on November 7 that he was to be reinstated on November 9However,in view of the fact that Pfeffer, in addition to being a foreman, was also a stockholder ofthe respondent, the above statement of Lindauer is credited, lacking denial of same byPfeffer, as is also the uncontradicted testimony of Buechler.24 See footnote 2,supra. 94DECISIONS OF NATIONALLABOR RELATIONS BOARDdent,25 came to the home of Henry Wagner, one of the strikers who had been rein-stated, and called him outside.According to Wagner's uncontradicted testimony,which is credited,the following took place :A He [Seng] came up there and told me tomorrow was election and hewanted me to vote.He said "vote the way you want to vote,but they willtreat you right out there, I will see to that."He said "I am for an increaseof wages myself,but am against the check-out."Q.Did he say what he meant by "check-out"?A. 'No, he did not say no more.On cross-examination by the respondent's counsel employee Wagner testified thathe understood the word "check-out" to mean the October 9 walk-out.In viewof the previous labor dispute at the plant,the undersigned finds that Seng hadreference to the strike when'he used the term "check-out."The respondent selected employee Ted Fehribach as one of its observers at theelection 20The morning of the election Fehribach did not work but appeared, atthe plant for a while at least in his street clothes.At that time he talked to anumber of employees who were working,including Henry Sendelweck.Sendel-week's testimony concerning his conversation which is'uucontroverted and iscredited, is as follows :-He never said much to me, but that I should be sure to vote the right way.Q. Did he say anything else?A.He did not tell me whichway to vote,but talked around a way, I knewwhich way he meant, and he said that it would be better for the plant andthe community if they won the election.That afternoon Fehribach appeared at the election as an observer for the respond-entDuring the balloting George Gardner,who as heretofore found was offeredreinstatement on October 31 but was unable to accept it because of his physicalcondition, attempted to vote.Fehribach, acting on behalf of the respondent,challenged Gardner's right to vote on the ground that he, was no longer anemployee of the' respondent.Although Fehribach was not a supervisor in therespondent'splant, insofar as the election and the balloting was concerned, herepresented the management.Thisfact was known to the employees. It istherefore found that the respondent is responsible for the statements of Fehribachto Sendelweck on November 21, relative to the election and its outcome .21*On Saturdays the respondent's plant normally closed at noon but the menceased operations and began cleaning up at about' 11: 45.About 11: 30 a. m. onSaturday, November 21, the employees were notified to clean up and report to thestock room as General Manager Sonderman wanted to talk to them about theelection.When the employees had assembled as directed,Sonderman said tothem :I told them,that the election that afternoon was very important not only tothemselves as employees of the Company but to the community and theirfamilies as well, and regardless of which way they voted we, the IndianaDesk Company, trusted they would all cast their ballots that afternoon. 'I further stated that because of the fact that it was raining, some of theemployees as well as some of the management had offered their automobiles,25Although vice president of the respondent,Seng conducted his own independent business.,He was also active in local politics.26This action was pursuant to instructions from a Board agent to select two observersfrom the list of eligible voters.268 Internationl Association of Machinists, etc.,311 U. S. 72. INDIANA-DESK COMPANY95,as a means of transportation to the polls,and we would be glad to take themdown to the court house to vote, and I was sure the drivers would, not mindreturning them to their homes after they had cast their ballots?'About 23 automobiles were on hand and were used to take the employees to thepolls.The great majority of the cars belonged to the employees, but Sondermantook a few employees in his own automobile.CONOLUSIONSThe respondent contends that the 51 employees involved in the strike, volun-tarily quit their employment and were thereafter only entitled to the same treat-merit as new, employees.With this contention, the undersigned cannot agree.When the employees in the lower machine room ceased work after the respondentrefused to grant their request for an increase in pay they did so because of a"current labor dispute." They accordingly remained "employees" within themeaning ofthe Act regardless of what ultimatum the respondent presented tothem at the time.2'They were later in the day joined by other workers whothereby became strikers, but remained employees of the respondent.Up to thispoint the plans of the dissident employees had not been formulated and the Unionwas not in the picture although it numbered a few of the respondent's employeesamong its members.However, that afternoon and evening most of the employeeswho had ceased work joined the Union and voted formally to call a strike. Thisaction was the formal recognition of the strike which actually started when thelower machine'rooni employees ceased work in order to secure compliance withtheir demands for higher wages2° It is therefore found that the employees namedin the complaint ceased work on October 9,19-12, in connection with a current labordispute involving terms and conditions of employment, and that they thereforeretained their status as employees.The Board contends that the respondent discriminatorily discharged the strik-ers on October 10, and urges in support thereof the method of paying some ofthe strikers in full on October 10, together with the presentation of the separa-tion notices, and the issuance of the ultimatum on October 10 to the finishing roomstrikers to report on October 12.The respondent admits that the method-of pay-'ing the men who ceased work in the forenoon of October 9 was not the usual pro-cedure for men still in its employ, but rather that employed when men perma-nently left its service or were discharged ; and that the procedure was used inthis instance because at the time it considered that the employees had permanentlyleft its employ. It took the same position with reference to the afternoonstrikers when they failed to report on October 12.However, on October 10 therespondent sent a notice to the forenoon strikers stating that it was impossible forit to grant a wage increase at the time because of government "job freezing" regu-lations and urged them, in effect, to return to their jobsThe same day Foreman2'On'examination by Board's counsel, Sondei man testified that the reason the respondenturged all the employees to vote and arranged foi their transportation to the polls was be-cause it iained-heavily on Novenibei 21, from about 10 o'clock until after 1 p in ; and thissituation plus the fact that it was pay day and in the middle of the hunting season mighthave',a tendency to keep, those not interested, particularly the non-union employees, tiomthe pollsLater in the hearing,Sonderman was recalled by the respondent's counsel andqualified his testimony as to the reasons for the speech and at that time stated that he madethe speech and arranged for cars only because he was interested in a full and "fair" election,regardless of whether the men were for or against the Union In the light of the previousanti-union attitude of the respondent herein found,and the,speech itself,the undersigneddoes not credit Sonderman's later qualifications as to the reason for making the speech28 Section 2 subdivision 3 of the ActSee alsoIndustrial Cotton Mills Company, Inc.etc,fi0N L R B , No. 12520American Manufacturing Concerns,etc., 7N. L.R B. 753. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDRevard Pfeffer also urged the strikers to return to work.Under the circum-stances the actions of the respondent on October 10 and 12 must be regarded as atactical maneuver on the part of the respondent to secure abandonment of thestrike and not an unqualified and outright mass discharge. It is so found.'°Since the strike started in an effort to enforce a wage demand the respondentwas free to replace the strikers with new employees. It did not do so. On Oc-tober 17 the respondent refused to unconditionally reinstate the strikers upontheir application through the committee, although no new employees had beenhired to replace them.The respondent made it plain at that time and there-after that the strikers would only be given consideration if they made applicationas new employees.By the refusal of the respondent to allow the employees toreturn to work unconditionally on October 17, 1942, and thereafter, it discrim-inated in regard to their hire and tenure of employment.The imposition of thesediscriminatory conditions starting on October 17 had the effect of prolonging thestrike.-Under all the circumstances, the- undersigned finds that the respondent'srefusal of the strikers' unconditional offer to return to work at their old ratesof pay constituted a discriminatory refusal to reinstate them because of theirconcerted activity and membership in the Union, thereby prolonging the strike.3'It is obvious from the record that at least some of the 85 non-striking employeeswere anxious to resume work in October, but were prevented from doing so by thepickets.However, there is no evidence of any well defined "back to work"movement,,nor assistance in that respect by the respondent.Although ForemenRevard Pfeffer and Kunkel assisted the non-strikers on October 28 in breakingthrough the picket line, there is no evidence that the strikers were solicited toreturn to work, nor that the respondent in any other way interfered with thelawful activities of the strikers.While it is true that the two supervisorscapitalized on the desires of the non-strikers to return to work in aiding themin breaking through the picket line, in the absence of other evidence of inter-ference in the lawful activities of the strikers, the undersigned is not convincedthat this constituted interference that the Act prohibits. It is therefore foundthat the aid given the non-strikers by the respondent in breaking through thepicket line on or about October 28, 1942, did not constitute interference, restraint,and coercion within the meaning of the Act."After the strike had been broken on October 30, the Union's representativeFulford, on behalf of the strikers, notified the respondent that the pickets hadbeen withdrawn and the strikers were ready to return to work.Although therespondent never responded to this letter, he made it clear to the employees thatall the strikers who had received a separation notice would be required to filewritten application the same as new employees before they would be put to work,thereby confirming its previous action on October 17, herein found discriminatory,in refusing to accept the offer of the strikers to abandon the strike and returnto work.No such condition was imposed upon the non-strikers.Furthermore,although the respondent did not have any well defined seniority policy and basedits lay-offs and rehirings mostly on merit, it admittedly did give length of servicesome consideration in these matters.Therefore, the strikers, being requiredto apply as new employees were discriminated against in that they were requiredto abandon such rights as they may have acquired by virtue of their previouslength of service. It is found that by requiring the strikers to make writtenapplications as new employees thereby relinquishing any seniority rights they30 In the Matter of Biles-Coleman Lumber Co., etc., 4 N.L.R. B. 679;enforced 98 F. (2d)18 (C. C. A. 9). -81In the Matter of Rapid Roller Co., etc.,33 N.L. R. B. 557.32 In the Matter of Sun Shipbuilding and Dry Dock Co., etc.,38 N.L. R. B. 235 at p. 240. INDIANA DESK COMPANY97may have earned, the respondent has discriminated in regard to their hire andtenure of employment.'George Gardner is in a class by himself soy far as the strikers 'are concerned.He was not a member of any of the striking groups that left work on October 9,although he did not return to work that afternoon because of the strike.Whilehe later picketed,' the respondent never treated him otherwise than as-an em-ployeeHe received his regular pay on October 10, was never given a separationreport and, so far as the record discloses, was not notified to return to workunder penalty of having his name removed from the pay roll. On October 17Director Wagner, in effect, offered him a job which he refused because the otherstrikers were not includedWhen the strike was over General Manager Sonder-man offered him work, which he was unable at that time to accept because ofhis claimed physical condition.At no time was he required to make writtenapplication for work, although he offered' to do so.When he was physicallyable, he took other employment and testified at the hearing that he did not wanthis job hack.However, the respondent refused on October 17 to reinstate all the strikersunconditionally.As heretofore %found this refusal of reinstatement constitutedan unfair labor practice and prolonged the strike.At that time the respondentwas obligated to reinstate all the strikers, and none of the strikers was requiredto accept reinstatement unless it was offered to all of their number. Therespondent's refusal to reinstate the other strikers was therefore a refusal tooffer unconditional reinstatement to Gardner, for it was not free to pick andchoose among the strikers, improperly discriminating against some of them."It is therefore found that the respondent on October 17 refused to reinstateGardner and thereafter continued to refuse to reinstate him until October 31,1942, thereby discriminating as to his hire and tenure of employment.It is further found,that the statements of Superintendent Krodel and ForemanRevard Pfeffer that the Union's representative Fulford was an agitator re-sponsible for all the trouble, the statements of Foreman Alois Pfefter that Jasperwould be a ghost town if the C I. O. came in and his statement to striker OttoLmdauer on November 7 that "You are a hell of a fellowYou lost us $15,000.You will never get a job in this town any more," and Alois Pfeffer's statementthat striker Sam Schneider, another one of the strikers, should go on a farmbecause he could never get another job in Jasper, constituted interference, re-straint, and coercion in violation of the Act.What happened during and about the time of the election of November 21,1942, must be considered in the light of the unfair labor practices of the respond-ent above detailed.Viewed from this background the urging by Vice-presidentSeng that his neighbor and political associate, employee Wagner, be sure to vote,accompanied by the statement that Seng was for wage increases for the em-ployees but did not like a "check-out" obviously referred to the October strike,for higher wages and carried the not too subtle implication that the respondentwas opposed to the Union which organized the strike. Likewise, Fehribach'sadmonition to Sendelweck on election morning to vote "the right way" ; thatitwould be better for "the plant and the community" if "they won the election"must be construed as a suggestion at least that the respondent and the com-munity as a whole were opposed to the Union. It was in this atmosphere thatSonderinan called the employees together to talk to them about the pending elec-tion. ' He no doubt could properly encourage the employees to vote, but when'IN L R B v. American Manufacturing Company,309 U. S. 629.s'CfMatter of Draper CorporationandInternationalMolders and Foundry WorkersUnion of North America,52 N. L R. B. 1477.587784-45-vol. 56-8 98DECISIONSOF NATIONALLABOR RELATIONS BOARDhe stated that the election "was very important" not only to the employees of theCompany but to the community and their families as well, considered ,in thelight of the statement of foreman Alois Pfeffer during the strike that, if theUnion succeeded, it would make a "ghost town" out of Jasper and Fehribach's.statement to one of the voters that it would be better for "the plant and thecommunity that they won the election,"_ he departed from the strict neutralityrequired by the Act and became a partisan at attempting to influence votes.An election is not a contest between a labor organization and the employerof the employees being polled, and participation by an employer in it pre-election campaign as if he were a contestant is an interference with the em-ployees' rights to bargain collectively through representatives "of- theirchoosing." 86-The Supreme, Court of the United States in the Virginia Electric and Power -case 3° said :If the total activities of an employer restrain or coerce his employees intheir free choice, then those employees are entitled to the protection of the,Act.And in determining whether a course of conduct amounts to restraint orcoercion, pressure exerted vocally by the employer may no more be disregardedthan pressure exerted in other ways.It is therefore found that by thus attempting to influence the'einployees' vote,the respondent interfered with the right to self-organization guaranteed to em-ployees by the Act.'By the discriminatory refusal to unconditionally reinstate all the employeeslisted in Appendices A, B and, C, on October 17 because they struck, by the refusalthereafter to unconditionally reinstate the employees listed in Appendix C, bythe refusal to reinstate the employees listed in Appendix B until their entry intothe armed forces, and the employees listed-in Appendix A until the dates appear-ing opposite their respective names, by the statements of Superintendent Krodeland Foremen Alois and Revard Pfeffer; and'by the interference in the electionby Vice-president Seng, the respondent's election observer Fehribach and thespeech of General Manager Sonderman,the respondent has interfered with, re-strained and coerced its employees in the exercise of the rights guaranteed in,Section7 of the Act 07IV.THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to'labor disputes burdening and obstructingcommerce and the free flow of commerce. -85N. L R B v. Sunbeam Electric MfgCo., 133 F.(2d) 856.80Virginia Electric and Power Company etc,314 U S 46987During the period when the hearing was being conducted foreman Alois Pfeffer showeda newspaper, clipping to some of the employees under him during working hours, includingRaymond Kreilin who later testified for the Board but which fact was not then known toPfefferThe clipping,recently taken from a local newspaper,referred to a recent complaintcase brought by the Board against the Studebaker Corporation of South Bend,Indiana, forallegedly discriminating against an employee because he failed to Join the U. A. W.WhenKreilin had read the clipping,Pfeffer asked him, "Who is right?"Kremlin refused to com-ment and in effect asked Pfeffer to leave him alone, which Pfeffer did thereafter so far asthe record disclosesThe undersigned is of the opinion and so finds that there was no inter-/ference or coercion in this act of the foreman. INDIANA DESK COMPANY99V.THE REMEDYSince it has been found that the respondentengaged incertain unfair laborpractices it will be recommended that the respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent on October 17, 1942, refused to reinstateall its employees listed on Appendices A, B and C, because of their concertedactivitiesand membershipin the Union. In order to effectuate the purposes ofthe Act, it will be recommended that the respondent offer all employees, listed inAppendix C immediate and full reinstatement to their former or equivalent posi-tions without loss of seniority or other rights or privileges.Sinceall the employees listed on Appendix B either enlisted or wereinductedinto the armed forces during the course of the strike and are not available forimmediatereinstatement, it will be recommended that the respondent, upon appli-cation of each of them within forty (40) days after his discharge from the armedforces of the United States, offer each of then reinstatement to his former orsubstantially equivalent position, without prejudice to liis seniority or otherrights or privileges.In order to restore thestatus quoas nearly as possible itwill be recommended that the respondent make whole the employees described inall, three lists for any loss of pay they may have suffered by reason of the respond-ent's discrimination against them by payment to each of the individuals on saidlists of a sum of money equal to the amount he would have earned as wages fromOctober 17, 1942, to the dates set forth below, less the respective employees' netearnings 3fl during suchperiod or periods i the employees listed on Appendix A tothe date of their reinstatement' appearing opposite their respectivenames ; 39 theemployees on Appendix B to the date of enlistment or-induction in the armedforces, and from five days after the timely application of each for reinstatementto the date of the offer by the respondent of reinstatement, (the back pay due eachto the time of induction or enlistment to be paid immediately) ; the employees onAppendix C to the'date of the offer of reinstatement.Upon the foregoing findings of fact and upon the entire record in the case theundersignedmakes the following :-CONCLUSIONS OF LAW1.United Furniture Workers of America, Local 331, affiliated with the C. I. O.is a labor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of theemployees whose names are listed in Appendix A and B, and C, thereby discourag-ing membership in the United Furniture Workers of America Local 331, affiliatedwith the C. I. O. the respondent has engaged-in and is engaging in'unfair laborpractices within the meaning of Section 8,(3) of the Act.38By "net earnings" is meant earnings less expenses, such as for transportation, i oon ,and board, incurred by an employee in connection with obtaining woik and working else-where than for the-respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeematterof Crossett Dumber CompanyandUnited Brotherhood of Carpenteis andJoinersof timer ica,Lumber and Sawmill Workers Union, Local2590, 8 N. L R B 440. ' Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B311 U S 739No date appears atter Uiban Buechleui's name as the word is not clear what date hewas offered reinstatement. It will be recommended that he receive back pay to that date 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of section 2 (6) and (7) of the Act.RECOMMENDATIONS11Upon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Indiana Desk Company, Jasper,Indiana, and its officers, agents, successors, and assigns shall :1.Cease and desist from :-(a)Discouraging membership in United Furniture Workers of America LocalNo. 331, affiliated with the C. I 0, or in any other labor organization of itsemployees, by discriminating in regard to the hire and tenure of employment orthe terms and conditions of employment of any of its employees ;(b) In any other manner interfering with, restraining or coercing its employeesin the exercise of the rights to self-organization to form, join, or assist labororganizations, to bargain collectively through representatives of their own-choosing and to engage in concerted activities for 'the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of theAct ;2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act ;(a)Offer to the employees listed in Appendix C immediate and full rein-statement to their former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges ;(b)Upon timely application offer to the employees listed in Appendix B fullreinstatement to their former or substantially equivalent positions without prej-udice to their seniority or other rights and privileges in the manner set forthabove in the section entitled "The remedy" ;(c)Make whole the employees listed on Appendices A, B, and C for any lossof pay they have suffered because of the respondent's discrimination against themby payment to each of them of a sum of money equal to the amount which eachnormally would have earned as wages during the period from the date of thediscrimination to the date of the renistatement or the offer of reinstatement asset forth in the Section entitled "The Remedy" less their net earnings duringsuch period or periods.,(d)Post immediately in conspicuous places in its plant and maintain for aperiod of at least sixty (60) consecutive days from the date of posting, noticesto its employees stating: (1) that the respondent will not engage in the conductfrom which it is recommended that it cease and desist in paragraph 1 (a) and(b) of these recommendations; (2) that it will take the'affirmative action setforth in paragraph 2 (a), (b) and (c) of these recommendations; and (3) thatthe respondent's employees are free to become or'-remain members of theUnited Furniture Workers of America, Local No. 331, affiliated with the C. I. 0.,and that the respondent will not discriminate against any employees because ofmembership or activities in that organization ;(e)Notify the Regional Director for the Fourteenth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps therespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) day-, fromthe receipt of this Intermediate Report the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 19, INDIANA DESK COMPANY101'1943-any party or counsel for the Board may within fifteen (15) days fioln thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, D. C an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or,to any other part of the record or proceeding (including rulings upon all in,otionsor objections) as he relies upon, together with the original and four copies ofa brief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy, thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the BoardDated November 3, 1943.APPENDIX AJ. J. FITZPATRICK,Trial Examiner.Philip Bauernfiend, November 9, 1942Linus Beck, November 9, 1942'Wilford Beck, November 9, 1942Alois Blessinger, November 9, 1942'Silas Blessinger, November 9, 1942 1Anthony Braunecker, November 9, 1942Michael Buechler, November 9, 1942Albert Kordes, November 9,4942Leslie Fryberger, November 9, 1942Robert Garrison, November 20, 1942Sylvester Giesler, 'November 12, 1942Oscar IIedinger, November 9, 1942Francis Herbig, November 9, 1942Oscar Hoffman, November 9, 1942George Hopf, November 9, 1942Othmar Klem, November 9, 1942Raymond Kreilin, November 9. 1942Otto Lindauer, November 9, 1942Herbert Mahne, November 9, 1942Roy Main, November 9, 1942Bernard Marks, November 9, 1942RobertQuackenbusch,November 131942Albert Schlachter, November 9, 1942Robert Schlachter, November 9, 1942Morris Schnarr, November 16, 1942Earl ^endelweck, November 9, 1942Henry Sendelweck, November 9, 1942Carl Steffe, November 9, 1942Henry Wagner, November 9, 1942Howard Huls, November 9, 19421Amos Mahne, November 9, 1942,Paul Schnarr, November 9, 1942 2George Gardner, October 31, 1942 3Urban Buechlein'APPENDIX BHerbert Adams, Jr., enlisted or inducted during the strike.'Victor Blessinger, enlisted or inducted during the strike.Othmar Jahn, enlisted or inducted during the strike.Alton Harker, enlisted or inducted during the strike.APPENDIX CRobert AckermanWalter MeikleySimon SchneiderClifford GardnerElwood PadgettRalph SchuckEarl HeichelbeckEmil RennerRobert WisemanSylvester LampertMathias SchenetzkiTheodore Mercker'Othmar SchneiderITold to report on November 9, but for personal reasons did not report until later.2Date sent for, but failed to reports3Date offered unconditional reinstatement.4 See footnote39,supra.